DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are presented for examination.
 
Double Patenting
2.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1, 6, 9-10, and 15 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 11, 17, 14, 15 and 16, respectively, of U.S. Patent No. 10672109, hereinafter the ’09 patent.  Although the claim at issue is not identical, they are not patentably distinct from each other because the limitations of the application’s claims 1, 6, 9-10 and 15, in comparison, would have been obvious to one of ordinary skill in the art before the effective filling date of the invention and would have been interpreted equivalent to those limitations recited in the ’09 patent’s claim set, as seen to one of ordinary skill in the art, because they have somewhat similar structural and functional features.
For example, claim 11 of the ’09 patent recites all the features found in claim 1 of the instant application including the method of denoising images rendered by Monte Carlo (MC) path tracing (see lines 1-2 of claim 11 in the 09 patent), the method comprising: receiving a sequence of frames rendered by MC path tracing, the sequence of frames including a center frame and one or more temporal neighboring frames (see lines 3-5 of claim 11); receiving a reference image corresponding to the center frame (see lines 8-9); configuring a plurality of first neural networks, each respective first neural network configured to extract a respective set of first features from a respective frame of the sequence of frames (see lines 10-13); configuring a second neural network [including a plurality of layers and a plurality of nodes], the second neural network configured to: extract a set of temporal features from the sets of first features (see lines 14-17); and output an output frame corresponding to the center frame (see lines 18-19); and training the [second] neural network to obtain a plurality of optimized parameters associated with the plurality of nodes of the [second] neural network using the sequence of frames and the reference image corresponding to the center frame (see col. 47, lines 9-12 of claim 11 of the ’09 patent), as claimed. 
The only distinction between claim 1 of the instant application and claim 11 of the ’09 patent is that claim 11 of the ’09 patent is that while claim 1 of the instant application obtain a plurality of optimized parameters by training a second neural network with nodes, the ’09 patent performs the same by training a fifth neural network with nodes.
However, such mere distinction is a matter of design choice and an obvious-variant thereof when the teachings of the ’09 patent is presented to an artisan skilled in the art, since training a fifth neural network when denoising images rendered by Monte Carlo path tracing would yield the same end result. Also, neural network is well-known in the art to be composed of a plurality of artificial neurons or nodes; and claim 17 of the ’09 patent clearly states that the second neural network is trained jointly with the fifth neural network. As such, claim 1 of the instant application is merely a broader version of claim 11 of the patent, hence an obvious variant thereof. Thus, it is unpatentable for obvious-type double patenting, as using one for another is the choice of the user and the two will perform the same function and yield the same end result of training a neural network to obtain a plurality of optimized parameters associated with a plurality of nodes of the neural network using the sequence of frames and the reference image corresponding to the center frame,  when denoising images rendered by Monte Carlo path tracing.
The feature of claim 6 of the instant application is an obvious-variant of that of claim 17 the ’09 patent, and thus is rejected under the ground of obviousness-type double patenting.
The feature of claim 9 of the instant application is an obvious-variant of that of claim 14 the ’09 patent, and thus is rejected under the ground of obviousness-type double patenting.
The feature of claim 10 of the present application is met by claim 15 of the ’09 patent.
The feature of claim 15 of the instant application is an obvious-variant of that of claim 16 the ’09 patent, and thus is rejected under the ground of obviousness-type double patenting.
Claim Objections
4.	Claims 6 and 20 are objected to because of the following informalities:  in claim 6, after “associated”, the applicant is suggested to insert -with-, to make clear the claimed invention.  
In claim 20, the Applicant is suggested to amend the claim in the manner below:
The method of claim 16, wherein the second neural network comprises: a kernel prediction module configured to generate a respective set of weights for each respective frame of the sequence of frames, wherein the respective set of weights is associated with a neighborhood of pixels around each pixel of the respective frame; and a reconstruction module configured to: 
reconstruct a plurality of denoised frames, each denoised frame is corresponding to a respective frame of the sequence of frames and is reconstructed using a respective set of weights; and reconstruct the output frame by combining the plurality of denoised frames.
Appropriate correction is required.

Specification
5.	The disclosure is objected to because of the following informalities: In paragraph 2 of the original disclosure, the Applicant is required to cite application number of each of the other applications that are being incorporated by reference with the current application.  
Appropriate correction is required.

Allowable Subject Matter
6.	Claims 16-20 are allowed over the prior art.
7.	Claims 1-15 would be allowed upon the filing of a Terminal Disclaimer to obviate the obviousness-type double patenting rejections.

Reason for Indicating Allowable Subject Matters
8.	The following is an examiner’s statement of reasons for allowance: The present invention comprises denoising Monte Carlo renderings using neural networks. The closest prior art, Sen et al. (US 2018/0114096 A1) shows a similar system which also includes the need to vary a filter's feature weights across the image in order to leverage machine learning to process a noisy image from a Monte Carlo process of a scene and produce a denoised output image. See paragraphs 16, 25-32, 35-39 and 44-57. However, Sen fails to disclose at least the claimed features of, “receiving a sequence of frames, including a center frame associated with a reference image and one or more temporal neighboring frames, that rendered by MC path tracing; configuring a plurality of first and second neural networks, wherein each of respective first neural networks configured to extract a respective set of first features from a respective frame of the sequence of frames and the second neural network configured to: extract a set of temporal features from the sets of first features; and training the plurality of first and second neural networks to obtain a respective first set of optimized parameters associated with each respective first set of nodes of the respective first neural network, and a second set of optimized parameters associated with the second set of nodes of the second neural network. The distinct features are not anticipated nor render obvious by the prior art of record.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are as recited in  the attached PTO-892 form.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M_F between 9:30 and 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



/S. W./
05/7/2022